                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-62638-BLOOM/White

JUNIOR SIMON,

       Plaintiff,

v.

UNITED STATES,

      Defendant.
______________________/

                AMENDED ORDER ADOPTING MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon the Objections filed by Plaintiff, ECF No. [9]

(“Objections”), on December 6, 2018.1 On November 9, 2018, Judge White issued a Report and

Recommendation (“R&R”) recommending that this case be dismissed pursuant to Younger v.

Harris, 401 U.S. 37 (1971), or in the alternative, for failure to exhaust state remedies, as there is

an ongoing state criminal proceeding. ECF No. [4]. Having received no objections and after de

novo review, the Court entered an order adopting Judge White’s R&R on November 30, 2018,

ECF No. [7] (“Order”). Subsequent to the Order, Plaintiff filed his Objections. The Court has

nevertheless reviewed the R&R and the record in light of the Objections, and determines that the

Objections are due to be overruled.

       First, the Objections are improper as they simply restate or expand upon Plaintiff’s claim.

“It is improper for an objecting party to . . . submit [ ] papers to a district court which are nothing

more than a rehashing of the same arguments and positions taken in the original papers

submitted to the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at the

1
 Plaintiff also filed a motion for extension of time to file objections, ECF No. [10], which the
Court denied. See ECF No. [11].
                                                            Case No. 18-cv-62638-BLOOM/White


apple’ when they file objections to a R & R.” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV,

2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-

Rate Emps. Pension Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992)). Second, the Objections

make clear that state criminal proceedings are ongoing.

        Therefore, the Court continues to find Judge White’s R&R to be well reasoned and

correct. The Court agrees with the analysis in Judge White’s R&R and concludes that the

Complaint must be dismissed for the reasons set forth therein.

        For the foregoing reasons, it is ORDERED and ADJUDGED as follows:

        1.     The Objections, ECF No. [9], are OVERRULED;

        2.     Magistrate Judge White’s R&R, ECF No. [4], is ADOPTED;

        3.     The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE;

        4.     All pending motions are DENIED AS MOOT; and,

        5.     This case shall remain closed.

        DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of December,

2018.



                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Junior Simon, pro se
231802086
Broward County Main Jail
Inmate Mail/Parcels
Post Office Box 9356
Fort Lauderdale, Florida 33310




                                                2
